Citation Nr: 1334439	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  04-41 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-operative residuals of an inguinal hernia repair.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950, and he reportedly had additional service in the reserves until March 1953.

He appealed to the Board of Veterans' Appeals (Board/BVA) from August and December 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2005, in support of his claims, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  In October 2007 the Board issued a decision denying, in pertinent part, his claims of service connection for a low back disability and for residuals of a bilateral inguinal hernia repair.  He appealed the denial of these claims to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a January 2009 order, granting a joint motion, the Court partially vacated the Board's decision with respect to these denials and remanded these claims to the Board for further development and readjudication in compliance with directives specified.

Upon receiving the case back from the Court, the Board sent the Veteran a letter in February 2009 notifying him that the VLJ who had presided over the November 2005 hearing since had retired and, therefore, would not participate in the final determination of this appeal.  See 38 C.F.R. § 20.707 (2013) ("The Member or Members who conduct the hearing shall participate in making the final determination of the claims[.]")  Consequently, the Veteran was asked whether he wanted another hearing before a different VLJ that would ultimately decide this appeal.  In response he requested another hearing, so the Board remanded the claims in June 2009 to the RO via the Appeals Management Center (AMC) in Washington, DC, to schedule this additional hearing.  He had the additional hearing in July 2009.  The undersigned VLJ presided.  Following that hearing, the Board held the record open an additional 90 days - so until October 28, 2009 - to allow the Veteran time to obtain and submit additional supporting medical nexus evidence linking his claimed disabilities to his military service.

Upon expiration of that grace period to submit this additional evidence, and to comply with the directives of the Court-granted joint motion, the Board remanded this case again in October 2009 to the RO via the AMC for still further development and consideration.

In May 2011, after receiving the case back from remand and advancing this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013), the Board issued a decision in part granting the claim of entitlement to service connection for a low back disability.  The AMC's June 2011 decision effectuated the Board's grant of service connection for this low back disability and assigned an initial 10 percent rating for this disability.  In May 2012, in response, the Veteran submitted a timely Notice of Disagreement (NOD) requesting a higher initial rating for his low back disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  However, as the RO had not yet issued a Statement of the Case (SOC) in response to that NOD, in August 2012 the Board remanded this claim to the RO via the AMC for the issuance of the required SOC and to give the Veteran an opportunity, in response, to complete the steps necessary to perfect his appeal of this downstream claim to the Board by also filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claim for an initial rating higher than 10 percent for the service-connected low back disability, the RO issued a rating decision in July 2013 indicating the prior rating decision on June 7, 2011 was clearly and unmistakably in error by not granting a 20 percent rating for this service-connected low back disability effective December 10, 2009.  The Board sees that, by way of that June 2011 rating decision, the RO had implemented the Board's grant of service connection for the low back disability, to which it had assigned a lesser 10 percent initial evaluation effective March 18, 2003.  In July 2013, the RO issued the required SOC regarding the issue of entitlement to an increased rating for the service-connected low back disability.  Manlincon, supra.

The Veteran did not then in response, however, perfect his appeal of this downstream claim by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement), so it is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2013) (the regulations outlining the time limitations and procedures for appealing adverse RO determinations to the Board).  The Board recognizes that the SOC sent to him on August 6, 2013 was returned as undeliverable.  But after conferring with him and verifying his address, the RO resent the SOC on August 21, 2013.  And, to date, no Substantive Appeal (VA Form 9 or equivalent) has been received concerning this downstream claim, and the time limit for this filing has expired.

In its August 2012 remand, the Board also sought further evidentiary development regarding the issue of entitlement to service connection for post-operative residuals of an inguinal hernia repair.  When the Veteran had filed his claim in March 2003, he had claimed entitlement to service connection for "hernia stomach."  In August 2003, the RO had denied service connection for a stomach hernia and referred to the disability as a stomach hernia in the October 2004 SOC and the October 2006 supplemental SOC (SSOC).  In October 2007, the Board referred to the disability as "residuals of status-post bilateral inguinal hernia repair."  In a July 2013 rating decision, the RO granted service connection for residuals of a left inguinal hernia repair.  The RO, however, referred to the disability as residuals of a right inguinal hernia repair in the July 2013 SSOC.  The discrepancy is immaterial because the Veteran desired compensation for residuals of a hernia repair, no matter the precise characterization.  The Board, however, has recharacterized the issue as "entitlement to service connection for post-operative residuals of an inguinal hernia repair" to avoid future misunderstandings and to reflect the Veteran's originally stated wish to be compensated for residuals of an inguinal hernia repair whether right, left, or bilateral.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On March 18, 2003, the Veteran filed a claim of entitlement to service connection for post-operative residuals of an inguinal hernia repair.

2.  In a July 2013 rating decision, VA granted service connection for post-operative residuals of an inguinal hernia repair, retroactively effective from March 18, 2003, so back to the date of receipt of this claim.

3.  There consequently remains no case or controversy pending before the Board with respect to this claim of entitlement to service connection for post-operative residuals of an inguinal hernia repair inasmuch as this requested benefit has been granted and there is no appeal of any "downstream" issue such as the initial rating or effective date assigned for this disability.


CONCLUSION OF LAW

Because the July 2013 award of service connection for post-operative residuals of an inguinal hernia repair represents a full grant of the benefits sought on appeal with respect to the Veteran's claim for service connection for "stomach hernia," there remains no case or controversy with respect to this claim over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

On March 18, 2003, the Veteran filed a claim seeking service connection for a stomach hernia.  

Initially, the RO denied the Veteran's claim.  However, after further development of the evidence ordered by the Board to include in the August 2012 remand, the RO granted service connection for post-operative residuals of an inguinal hernia repair in a July 2013 rating decision, and made the award retroactively effective from March 18, 2003, the date the Veteran initially had claimed entitlement to service connection for this disability - albeit under the guise of a stomach hernia.  The RO duly informed him that the grant of service connection represented a fully favorable and final determination of the issue on appeal.

Under these circumstances, the Board finds that his claim of service connection for a stomach hernia has been granted by the decision of a lower adjudicative body that fully resolved his appeal.  His hernia disability has been characterized in various ways throughout the appeal period.  In making this determination, the Board notes that the record reflects that he was informed that the grant of service connection to include the fact that it resolved his appeal, and he has not in any way disagreed with the RO's determination - including insofar as its precise characterization of his claimed disability.

Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question remaining, the appeal as to the claim for service connection for a stomach hernia (also referred to as post-operative residuals of an inguinal hernia) must be dismissed.


ORDER

The appeal as to the claim for service connection for post-operative residuals of an inguinal hernia repair is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


